


110 HR 1241 IH: Sacramento River National Recreation Area Establishment

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1241
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Sacramento River National Recreation
		  Area consisting of certain public lands administered by the Bureau of Land
		  Management in Tehama and Shasta Counties, California, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Sacramento River National Recreation Area Establishment
			 Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sacramento River National Recreation Area,
				California.
					Sec. 5. Purpose and management of recreation area.
					Sec. 6. Sacramento River National Recreation Area Advisory
				Council.
					Sec. 7. Recreational facilities.
					Sec. 8. Hunting and fishing.
					Sec. 9. Use of motorized vehicles.
					Sec. 10. Water rights exclusion.
					Sec. 11. Private property.
					Sec. 12. Grazing.
					Sec. 13. State and local jurisdiction.
					Sec. 14. Limitation on fees.
					Sec. 15. Activities outside recreation area.
				
			2.FindingsCongress finds the following:
			(1)Outdoors recreational opportunities
			 available on public lands at the Sacramento River Bend Area in Northern
			 California are abundant and diverse and have made these lands a destination
			 point for the recreating public.
			(2)Statutory protection of the use and
			 enjoyment of these lands is needed to ensure that they continue to be a source
			 of enjoyment and inspiration for all Americans.
			3.DefinitionsIn this Act:
			(1)Recreation
			 areaThe term
			 recreation area means the Sacramento River National Recreation
			 Area established by this Act.
			(2)Advisory
			 councilThe term
			 advisory council means the Sacramento River National Recreation
			 Area Advisory Council established by this Act.
			(3)Management
			 planThe term
			 management plan means the management plan for the recreation
			 area, as developed and implemented pursuant to this Act.
			(4)Public
			 landsThe term public
			 lands has the meaning given that term in section 103(e) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
			(5)Redding Field
			 OfficeThe term Redding Field Office means the
			 Redding, California, Field Office of the Bureau of Land Management.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			4.Sacramento River
			 National Recreation Area, California
			(a)EstablishmentIn order to preserve and enhance
			 recreational opportunities on public lands described in subsection (b) and to
			 promote local economic development through recreation involving these lands,
			 there is hereby established the Sacramento River National Recreation
			 Area.
			(b)AreaThe recreation area consists of
			 approximately 17,000 acres of public lands adjacent to the Sacramento River,
			 and between its tributaries of Battle Creek and Seven Mile Creek, in Tehama and
			 Shasta Counties, California, as generally depicted on the map entitled
			 Tehama County, California, Board of Supervisors Proposed Sacramento
			 River NRA Boundary Map and dated December 1, 2006.
			(c)Legal
			 descriptions; correction of errors
				(1)PreparationThe
			 Secretary of the Interior, in consultation with the advisory council, shall
			 prepare a final map and legal descriptions of the boundaries of the recreation
			 area.
				(2)SubmissionThe map and legal descriptions shall be
			 submitted to the Committee on Resources of the House of Representatives and to
			 the Committee on Energy and Natural Resources of the Senate as soon as
			 practicable, but in no event later than two years after the date of the
			 enactment of this Act.
				(3)Legal
			 effectThe map and legal descriptions of the recreation area
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal descriptions. The map shall be on file and available for public
			 inspection in appropriate offices of the Bureau of Land Management.
				5.Purpose and
			 management of recreation area
			(a)Management
			 purposesThe Secretary,
			 acting through the Redding Field Office, shall manage the recreation area for
			 the following purposes:
				(1)To enhance managed recreational
			 opportunities, including hiking, camping, equestrian activities, mountain
			 biking, picnicking, wildlife viewing, hunting, fishing, geo-caching,
			 marksmanship, swimming, archery, rafting, canoeing, kayaking, and boating.
				(2)To promote local economic development
			 through recreation.
				(b)Management
			 plan
				(1)DevelopmentNot
			 later than three years after the date of the enactment of this Act, the
			 Secretary shall complete a management plan for the recreation area to further
			 the management purposes specified in subsection (a). As provided in section 6,
			 the Secretary shall utilize the Sacramento River National Recreation Area
			 Advisory Council in the development of the management plan and in making any
			 amendment to the management plan under paragraph (3).
				(2)Reporting
			 requirementOn an annual
			 basis, the Secretary shall submit to the advisory council a report on the
			 implementation of the management plan. As part of the report, the Secretary may
			 suggest such amendments to the management plan as the Secretary considers
			 necessary to further the management purposes.
				(3)AmendmentsThe Secretary may make such amendments to
			 the management plan as the Secretary considers necessary to further the
			 management purposes.
				(c)Public
			 participationIn the
			 development and amendment of the management plan, the Secretary shall encourage
			 and solicit participation of the public at large, including landowners in the
			 vicinity of the recreation area, interested individuals, organizations, elected
			 officials of local jurisdictions, and government agencies.
			6.Sacramento River
			 National Recreation Area Advisory Council
			(a)Establishment
			 and purposeThere is
			 established an advisory committee to be known as the Sacramento River
			 National Recreation Area Advisory Council for the purpose of—
				(1)ensuring public involvement in the
			 management of the recreation area;
				(2)providing advice, guidance, and
			 recommendations to the Secretary pertaining to the development, implementation,
			 and amendment of the management plan; and
				(3)improving
			 collaborative relationships among persons and entities interested in the
			 management of the recreation area.
				(b)Composition of
			 councilThe advisory council
			 shall consist of the following members:
				(1)The Governor of California or the designee
			 of the Governor.
				(2)Three individuals who represent Tehama
			 County, California, appointed by the Board of Supervisors of Tehama
			 County.
				(3)One individual who represents Shasta
			 County, California, appointed by the Board of Supervisors of Shasta
			 County.
				(4)Five individuals who reside within the
			 jurisdictional boundaries of the Redding Field Office and represent the
			 recreation community, appointed as provided in paragraph (2).
				(5)One individual who represents the interests
			 of private landowners in Bend, California, appointed as provided in paragraph
			 (2).
				(6)One individual who
			 represents the interests of agriculture in Tehama County, California, appointed
			 as provided in paragraph (2).
				(7)One individual who
			 resides within the jurisdictional boundaries of the Redding Field Office and
			 represents the conservation community, appointed as provided in paragraph
			 (2).
				(c)TermsMembers of the advisory council appointed
			 under subsection (b) shall serve a term of three 3 years and may be
			 reappointed, except that—
				(1)one-third of the
			 members initially appointed shall be appointed for a term of one year;
			 and
				(2)one-third of the
			 members initially appointed shall be appointed for a term of two years.
				(d)ChairpersonThe members of the advisory council shall
			 elect a chairperson. The chairperson shall serve a term of one year and may be
			 reelected.
			(e)ConsultationThe Secretary shall consult with the
			 advisory council on a periodic basis to discuss matters relating to the
			 development and implementation of the management plan for the recreation
			 area.
			(f)MeetingsThe advisory council shall meet at the
			 pleasure of the Secretary, though it shall meet no fewer than four times
			 annually while the management plan is being developed, unless such meetings are
			 determined by a majority of members of the advisory council to be unnecessary.
			 Meetings of the advisory council shall be open to the public, and the advisory
			 council shall provide interested persons a reasonable opportunity at a meeting
			 to comment on the management of the recreation area. The Secretary shall
			 provide appropriate notice of the time, date, and location of each meeting of
			 the advisory council.
			(g)CompensationMembers of the advisory council shall serve
			 without pay.
			(h)Exemption from
			 FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the advisory council.
			7.Recreational
			 facilitiesThe Secretary may
			 develop public recreational facilities to further the management purposes of
			 the recreation area specified in section 5(a). Such facilities may include
			 trails, restrooms, parking areas, road pullouts, signs, campgrounds, stream
			 crossings, interpretive centers, and administrative facilities reasonably
			 appurtenant to recreational facilities.
		8.Hunting and
			 fishingNothing in this Act
			 shall be construed—
			(1)to require or
			 authorize the Secretary to diminish or prohibit hunting and fishing in the
			 recreation area; or
			(2)to authorize the
			 Secretary to supercede State law as it pertains to hunting and fishing.
			9.Use of motorized
			 vehicles
			(a)Limited to
			 designated roadwaysExcept as
			 provided in subsection (b), motorized vehicle use on lands within the
			 boundaries of the recreation area shall be permitted only on designated
			 roadways.
			(b)ExceptionSubsection (a) shall not apply to the use
			 of motorized vehicles in the recreation area authorized by the
			 Secretary—
				(1)for maintenance or
			 construction undertaken to further the management purposes of the recreation
			 area specified in section 5(a); or
				(2)for emergency or
			 other authorized administrative purposes.
				10.Water rights
			 exclusionNothing in this Act
			 shall be construed as authorizing the Secretary to acquire water rights to
			 further the purposes of this Act.
		11.Private
			 property
			(a)Access to
			 private propertyThe
			 Secretary shall provide any owner of private property within the boundaries of
			 the recreation area access to the property to ensure the use and enjoyment of
			 the property by the owner.
			(b)Improvements to
			 private propertyNothing in
			 this Act shall be construed as limiting or diminishing the rights of any owner
			 of private property within or adjacent to the recreation area, or any owner of
			 an easement or right of way over public lands included in the recreation area
			 that is used to provide access to privately held land located within or
			 adjacent to the boundaries of the recreation area, to undertake improvements or
			 enhancements to such property to ensure the continued use and enjoyment
			 thereof.
			12.GrazingNothing in this Act shall be construed to
			 prohibit, limit, or restrict the grazing of livestock within the recreation
			 area.
		13.State and local
			 jurisdictionNothing in this
			 Act shall be construed to diminish, enlarge, or modify any right of the State
			 of California or any political subdivision of the State, to carry out State or
			 local laws, rules, and regulations within the boundaries of the recreation area
			 for the purposes of ensuring public safety and the general welfare of the
			 public.
		14.Limitation on
			 feesThe Secretary shall not
			 charge any fee for same-day access to, or use of, the recreation area, unless a
			 significant service is provided, as required by the Federal Lands Recreation
			 Enhancement Act (16 U.S.C. 6801 et seq.).
		15.Activities
			 outside recreation areaThe
			 establishment of the recreation area shall not be construed to—
			(1)create a
			 protective perimeter or buffer zone around the recreation area; or
			(2)preclude uses or
			 activities outside the recreation area that are permitted under other
			 applicable laws, even if the uses or activities are prohibited within the
			 recreation area.
			
